DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 02/08/2016 has been entered.  Claims 1-20 are pending in the application.

 Specification
The disclosure is objected to because of the following informalities: In [0327] the specification discusses turning to FIGS. 51 and 55 the stapling assembly 8000 that comprises a retainer 4400 that is configured to be removably coupled to the staple cartridge 4200.  However, figs. 51 and 55 show retainer 7400.  Presumably retainer 4400 should be retainer 7400.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deformable authentication key movably coupled to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-12, 22-25, and 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a retainer with a deformable authentication key movably coupled to the retainer via a reconfigurable hinge, slit, or joint arrangement, does not reasonably provide enablement for having the deformable authentication key movably coupled to the cartridge body.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since the specification and drawings disclose having a deformable authentication key .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-12, 22-25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US 5275323 A).
Regarding claim 1, Schulze et al. discloses a staple cartridge comprising an elongate cartridge body (60) defining a proximal end and a distal end (fig. 1), wherein said elongate cartridge body comprises a plurality of surgical staples (80) operably stored therein; a deformable authentication key (66), an extending proximally beyond said proximal end of said cartridge body (column 3 lines 38-67, column 4 lines 49-67, figs. 1-2), wherein said authentication key (66) is movable between a first state and a second state and is configured to operably engage a lockout (40/47/49, figs. 4-6) of a surgical stapling device (20, column 4 lines 56-68, column 5 lines 1-7, figs. 1-2); 
when said staple cartridge (60) is inserted into the surgical stapling device in an initial insertion position and said authentication key is in said first state, and wherein said authentication key is configured to move the lockout (40/47/49, figs. 4-6) from a locked position to an unlocked position and comprises a weakened portion (66 is breakable and is shown broken in the center, fig. 8) configured to facilitate permanent deformation of said .

Claim(s) 1, 3-4, 6-7, 9, 11-12, and 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20140263545 A1).
Regarding claims 1 and 23, Williams et al. discloses staple cartridge assembly comprising an elongate cartridge body (512)  configured to be seated in a surgical stapling device comprising a lockout (530/540) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: a surgical staple (fig. 65) cartridge comprising: a cartridge body defining a proximal end portion and a distal end portion, wherein said cartridge body operably stores a plurality of lines of surgical staple therein extending from said proximal end portion to said distal end portion ([0251-0265], figs. 60-72); wherein said elongate cartridge body comprises a plurality of surgical staples operably stored therein (fig. 65);and 

Regarding claim 9, Williams et al. discloses a staple cartridge (512) assembly configured to be seated in a surgical stapling device comprising a lockout (530/540) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: an elongate cartridge body defining a proximal end and a distal end ([0251-0265], figs. 60-72), wherein said elongate cartridge body comprises a plurality of surgical staples operably stored therein (fig. 65); and 
a movable authentication key (531/567) extending proximally beyond said proximal end of said cartridge body (figs. 62-75), wherein said authentication key is movable from a first state to a second state upon contact with a portion of the surgical stapling device when said staple cartridge assembly is seated in the surgical stapling device, and wherein said authentication key moves the lockout from a locked position to an unlocked position (567 moves 540 and 531 moves 530/540) when said movable authentication key moves from said first state to said second state, and wherein said authentication key comprises a weakened portion configured to facilitate permanent deformation of said movable authentication key into said second state (567 is resilient with bend shown and chamfered end in which those portions are weaker, [0251-0265], figs. 60-75).
Regarding claim 3, Williams et al. discloses authentication key comprises an authentication ramp (ramp shape shown), and wherein said authentication ramp is coupled to said cartridge body by a deformable tab (have tab portions shown and 567 is deformable [0251-0265], figs. 60-75).
Regarding claim 4, Williams et al. discloses authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position (distal end shown [0251-0265], figs. 60-75).
Regarding claims 6 and 25, Williams et al. discloses staple cartridge comprises; a cartridge body; and a cartridge pan (508, figs. 65-66) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0251-0265], figs. 60-75).
Regarding claims 7 and 11, Williams et al. discloses authentication key rotates between said first state and said second state (key is rotatable/bendable as applicants to some degree).
Regarding claims 12 and 29, Williams et al. discloses authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be permanent deformed if desired).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20140263545 A1) in view of Williams et al. (US 20150173757 A1).
Regarding claims 8 and 23-24, Williams et al. discloses staple cartridge comprises; a cartridge body and firing member that is movable between a starting position and an ending position during a staple firing 
Williams et al. fails to disclose a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is moved from said first state to said second state upon contact with a portion of the surgical stapling device when said retainer is attached to said cartridge body and said surgical staple cartridge is seated in the surgical stapling device.
Williams et al.’757 teaches having a retainer (200) removably coupled to a staple cartridge (100), wherein a authentication key (230/232/233, figs. 4-5) is formed on said retainer, wherein said retainer comprises an actuator (220 or tab [0031]) configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of a firing member (142/pusher 130/132) when said staple cartridge is in said initial insertion position and said authentication 
Given the teachings and suggestion of Williams et al.  to have an authentication key with flexible mating tabs/detents/keys, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple cartridge to include a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is moved from said first state to said second state upon contact with a portion of the surgical stapling device when said retainer is attached to said cartridge body and said surgical staple cartridge is seated in the surgical .

Claims 22 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20140263545 A1) in view of Williams et al. (US 20150173757 A1) and further in view of Knodel et al. (US 20110278343 A1).
Regarding claims 22 and 30, Williams et al. fails to teach said retainer comprises a first material, and wherein said movable authentication key comprises a second material that differs from said first material.
Knodel et al. discloses the invention as substantially claimed. See above.  Knodel et al. also teaches having different members of stapler, staple cartridge made of different material (ceramic portions, [0031]) for insulation and electrical/piezoelectric voltage adjustment needs/purposes).
Since Williams et al. and/or Knodel et al. does disclose and teach all the elements of the claimed invention except for the exact differing material for the key and retainer.  It would have been obvious to the stapler artisan before the effective filing date of the claimed invention to implement ceramic materials in some portions for insulation, durability, and/or In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 31-32 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a staple cartridge comprising all the structural and functional limitations and further comprising a movable authentication key having authentication ramp, and 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-12, 15, 22-25, and 30 have been considered but are moot because the new ground of rejection does not rely on the new specification and drawing objections and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejections, applied in the prior 

Conclusion                                                                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ROBERT F LONG/Primary Examiner, Art Unit 3731